Citation Nr: 9907854	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  93-23 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to March 
1972, including service in the Republic of Vietnam from July 
20, 1971 to December 31, 1971.

This appeal stems from a July 1992 decision of the RO that 
denied entitlement to service connection for post-traumatic 
stress disorder.

The Board of Veterans' Appeals (Board) remanded this case in 
June 1995 and again in October 1996 for development regarding 
the stressors that the veteran alleges took place while he 
served in Vietnam.  As discussed in more detail below, the 
Board finds that the RO has substantially completed all 
requirements of the remands, and that appellate review may 
now proceed.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  No credible evidence of record supports the veteran's 
allegations that he was in combat, and at least some of his 
allegations pertaining thereto are inherently incredible.

3.  The veteran has alleged several inservice stressors, none 
of which appear to be verified, and no verified stressors 
have been linked by medical evidence to posttraumatic stress 
disorder.


CONCLUSION OF LAW

Service connection for posttraumatic stress disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  The 
veteran has alleged that inservice stressors took place, many 
of which (other than those that are inherently incredible as 
discussed below), are presumed true for the purposes of 
determining the well-groundedness of this claim; he has a 
current and clear diagnosis of posttraumatic stress disorder; 
and there is medical evidence links that diagnosis with 
service.  Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

The service medical records are essentially negative for 
complaints or findings of psychiatric disability.  The 
service personnel records show that the veteran had been an 
equipment operator with the 84th Engineering Battalion.

An April 1992 VA hospitalization summary contains the 
diagnosis of posttraumatic stress disorder, although a 
hospitalization that began later that month and ended in May 
1992, contains diagnoses of other psychiatric problems 
instead.

A June 1992 VA interim outpatient summary repeats the 
posttraumatic stress disorder diagnosis, and supports that 
diagnosis with history from the veteran involving his 
experiences in Vietnam.  The veteran reported that five of 
his friends from St. Louis had been killed in combat; three 
of those were killed in a fire fight for a hill west of Da 
Nang.  His first combat experience was in 1969, he indicated, 
in Phu Loc when he and others were ambushed.  During the fire 
fight, he felt blood on his back, turned around, and saw a 
head behind him that had been "torn apart".  The first 
person he killed was a 14 year-old Vietnamese boy who had 
been coming towards the veteran with a bayonet.  He indicated 
that he had killed a total of 18 people, engaged in 15 to 20 
fire fights, and was involved in extensive "body bagging."  
During fire fights he witnessed much dismemberment.  He 
reports having shot and killed a group of civilians.  He 
described defoliation taking place at Phu Loc in late 1969 or 
early 1970.  In 1970, in Kwan Tri, he indicated that he had 
been sent to a "hot area" where five men were ultimately 
killed.  He was going to be sent into the situation, and he 
and his comrades were shelled.

The veteran submitted a statement in September 1992 listing 
several events which he alleged took place from September 
1970 to December 1970.  These included seeing a comrade shot 
and killed by a sniper in September 1970, supporting a fire 
fight in October 1970, and being scared when informed of 
enemy activity in December 1970.

The veteran was examined by the VA in March 1993 where some 
of the foregoing stressors were again noted.  This time, the 
veteran indicated that he also had been in the Cam Ranh Bay 
area and had provided security and support/cover for 
commandos.  A diagnosis of posttraumatic stress disorder was 
rendered.

Along with his March 1993 appeal, the veteran submitted a 
statement of events that he alleged took place in service.  
He listed several individuals, most of whom he did not 
specify as witnessing any particular events.  He mentioned 
several ordinary facts about many of his comrades and his 
service (such as driving one of them some place to get ice 
cream, having a mutual acquaintance with another soldier, his 
having to haul garbage cans and being given hand-rolled 
cigarettes).  In late July 1971, in east Da Nang, he had come 
under mortar fire; there was no damage but he had been kept 
awake and had been scared.  He did name one individual 
"Hernandez" whom the veteran appears to indicate fired upon 
enemy forces while the two of them were driving in August 
1971.  In early August 1971, he indicated he witnessed a boy 
and a girl drop an explosive nearby, after which a Vietnamese 
soldier shot both of them in the head.  In late August 1971 
he came across 15 to 20 North Vietnamese soldiers and was 
apparently scared.  A comrade threw the veteran to the 
ground, after which the veteran cried all night and was 
scared.  In mid-September 1971 a small child killed four 
comrades with an explosive.  The veteran then witnessed two 
other children being shot.  He described an event from about 
October 1971 when it was believed that enemy forces were 
"hot in the area."  Later that night he and his comrades 
received sporadic fire from a hill side, but there were no 
casualties.  He described a fire fight that took place in 
early November 1971.  In late November 1971, while in Da 
Nang, he discussed a typhoon that was coming and that he had 
to help secure helicopters.  Later that night the top of a 
"hooch" was removed by the storm.  When he and his comrades 
returned, it looked like someone had taken the helicopters 
and equipment and "stacked" them all in one area.  In 
December 1971 a comrade, who had the nickname "Slim," went 
swimming in the ocean and drowned.  The veteran stayed with 
the body until a crew could remove it.

Pursuant to the Board's first remand, in a July 1995 letter 
the RO requested specific details regarding the veteran's 
alleged stressors.  He was to include dates, places, detailed 
descriptions of events and any other identifying information.  
For individuals involved, he was asked to include full names, 
ranks, units of assignment or other identifying detail.  
There is no response of record to this letter from the 
veteran.

Pursuant to the Board's second remand, in January 1997 the RO 
submitted to the United States Armed Services Center for 
Research of Unit Records (or "USASCRUR", formerly known as 
the United States Army and Joint Services Environmental 
Support Group or "ESG") the two statements that the veteran 
had submitted regarding his inservice experiences.  Along 
with this letter and the statements, the letter indicates 
that the RO included the veteran's DA Form 20.

In a December 1997 letter, the USASCRUR responded to the RO's 
request to research the veteran's claimed stressors.  It was 
noted that future requests should include the veteran's DA 
Form 20, identifying the veteran's unit, since his service in 
the 84th Engineering Battalion could not be verified.  The 
USASCRUR letter indicated, however, that research was 
performed for records regarding the 84 Engineering Battalion-
-to which the veteran had been assigned in Vietnam.  It was 
noted that available United States Army records list several 
attacks at Da Nang in 1971.  Enclosed was an extract from an 
operational report submitted by the 80th General Support 
Group for the period from August to October 1971.  It was 
noted that the report listed a rocket attack on Da Nang on 
August 25, 1971, but no mention was made to the 84th 
Engineering Battalion.  The extract of the operational report 
shows that in October 1971 severe effects of Typhoon 
"Hester" were witnessed, but no mention is made regarding 
that incident of the 84th Engineering Battalion.

In March 1998 the RO did obtain morning reports from the 
National Personnel Records Center that showed he had been 
assigned to the 84th Engineering Battalion.

The veteran was hospitalized by the VA in June 1997.  It was 
noted that he was a very poor historian.  His diagnoses 
included posttraumatic stress disorder.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
adverse effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service.  To this end all doubt 
will be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).

As requested by the remand, the RO, in the May 1998 
supplemental statement of the case, made a finding that the 
veteran did not engage in combat with the enemy.  The Board 
similarly finds that there is no credible evidence of record 
that supports the veteran's allegations to the contrary on 
this point.  The USASCRUR was unable to document any combat 
experiences in which the veteran even might have been 
involved, i.e. by virtue of his unit's location, much less 
any evidence that he, in fact, was engaged in combat.  His 
service personnel records reflect that no combat decorations 
were awarded to him and his military occupational specialty 
as noted does not support a finding of inservice combat.  He 
named some individuals, but the few individuals identified 
with reasonable clarity were never indicated by the veteran 
as having witnessed any of the alleged combat incidents.  The 
only evidence supporting the veteran's statements of combat 
are his own, and he has been considered upon recent medical 
evaluation to be a "very poor historian."  The Board notes 
that the combat stressors that the veteran alleges took place 
in Vietnam but outside his July to December 1971 service 
therein, i.e. the alleged events that took place in 1969 and 
1970, are inherently incredible.  Compare Samuels v. West, 11 
Vet. App. 433 (1998).  The Board finds that the preponderance 
of the evidence is against a finding that the veteran engaged 
in combat in service.

Since the Board finds that the veteran did not engage in 
combat, then to prevail on the merits, any stressors which 
have been medically linked to posttraumatic stress disorder 
must be verified.  These stressors must be shown, as a matter 
of law, by credible supporting evidence--the veteran's own 
allegations standing alone are insufficient.  Moreover, an 
after-the-fact medical nexus is insufficient to prove the 
stressors actually occurred.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  This is more stringent that the 
requirements for well-grounding the claim, which merely 
include providing evidence that generally links posttraumatic 
stress disorder to service.  38 U.S.C.A. § 1154(b); Gaines v. 
West, supra, 357-58.

The Board notes that although the RO did not strictly follow 
the Board's second remand to provide a summary of the 
veteran's alleged in service stressors to the USASCRUR, but 
instead submitted the veteran's actual statements, this act 
substantially complied with the remand.  Since those two 
statements contain all of the stressors alleged anywhere else 
in the record with any specificity, their submission to the 
USASCRUR was adequate.  The veteran did allege a number of 
stressors that were outside the July to December 1971 time 
period in which he served in Vietnam.  As noted, those 
statements are inherently incredible and the RO is not 
required to attempt to verify them.  On examination and in 
his statements, the veteran also alleged a number of other 
nonspecific stressors--such as killing 18 individuals, being 
involved in 15 to 20 fire fights, engaging in "body 
bagging", and having had several friends die in Vietnam.  
The RO did request, in the July 1995 letter, further details 
from the veteran to help research such other stressors that 
he had listed but for which he had not provided any 
verifiable details.  As noted, there is no response in the 
record from the veteran to this request, and therefore, the 
Board finds that the RO submitted to the USASCRUR all 
available evidence of stressors that the veteran mentioned.  
To the extent that there may be other details regarding some 
of these stressors, since the veteran did not provide such 
information, no further research could be initiated on his 
behalf for those alleged incidents.  Stegall v. West, 11 Vet. 
App. 268 (1998); see also Wood v. Derwinski, 1 Vet.App. 190 
(1991) (the duty to assist is "not a one-way street".)

Although the December 1997 letter from the USASCRUR does 
indicate that a DA Form 20, i.e. a personnel record 
containing the veteran's unit assignment, had not been 
submitted, the USASCRUR did apparently research the veteran's 
claimed stressors--for which enough detail had been provided-
-and whether the veteran's battalion had been in the areas 
indicated during the times indicated.  It was only stated 
that for future requests, a DA Form 20 would be needed to 
verify the veteran's duty assignment.  In any event, 
documentation from the RO indicates that the DA Form 20 was 
sent to the USASCRUR.  The Board must assume, based upon the 
December 1997 USASCRUR letter, that that agency properly 
attempted to investigate and research the claimed stressors 
to the extent that it could, but found nothing to verify the 
veteran's alleged stressors.

The USASCRUR did supply evidence that a typhoon took place in 
October 1971.  The veteran had alleged that a typhoon took 
place in November 1971.  Although the veteran mentioned this 
incident, it is not clear whether he is referring to the same 
storm that was verified by the USASCRUR.  Even if this is the 
same storm, there is no evidence that the veteran feels this 
was actually a stressing event, other than the fact he 
includes it in one of his "stressor statements" along with 
numerous other ordinary facts of his service in Vietnam.  
Many of these events appear to be provided simply as a 
discussion of his service.  It also appears that he was not 
actually present during the damage the storm did to the 
helicopters and equipment--he only saw the results when he 
returned.  Further, there is no evidence in the medical 
record which ever discusses any storm as a stressor causing 
posttraumatic stress disorder.  The Board finds that since 
the specific storm the veteran mentions was not clearly 
verified, and since no medical evidence supports this as a 
stressing event, no new examination is necessary to determine 
whether this event is linked to his current diagnosis of 
posttraumatic stress disorder.  See Samuels, supra.

Since no stressors have been verified and/or linked to the 
current diagnosis of posttraumatic stress disorder, service 
connection for such a disability is not warranted.  
38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.303, 3.304 

The evidence is not so evenly balanced that there is doubt 
regarding any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




- 9 -


- 1 -


